DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 5-6 recite “two fixed portions” but then recite three portions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-9 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa et al (US2012/0238130A1).
A cable clamp (60) which clamps and holds a cable (W) extending in a front-rear direction (fig. 3) in a shell (30/40) of a connector (fig. 1), wherein: 
the cable clamp comprises a first member and a second member (fig. 3 at 61/62); 
each of the first member and the second member is made of a metal plate (¶0037, 2nd sentence); 
each of the first member and the second member has two fixed portions (65R/65L), a front plate portion, a rear plate portion and a clamp portion (66 & 68, figures 11 & 14); 
the fixed portions are located apart from each other (figures 12 & 14) in a first direction perpendicular to the front-rear direction (figures 3, 5 & 6); 
the front plate portion couples the fixed portions to each other (fig. 3); 
the rear plate portion is located rearward of and apart from the front plate portion in the front-rear direction (figures 5  6) and couples the fixed portions to each other (fig. 7); 
the clamp portion is provided on at least one of the front plate portion and the rear plate portion (fig. 11); 
in a clamped state that the cable clamp is clamped on the cable (figures 3, 5-7), in a second direction perpendicular to both of the front-rear direction and the first direction, the fixed portions of the first member are fixed to the fixed portions of the second member (figures 12, 14-15), respectively; 
in the clamped state, in the second direction, the cable is located between the front plate portion of the first member and the front plate portion of the second member and between the rear plate portion of the first member and the rear plate portion of the second member (figures 3, 5-7, 12, 14-15); and 
in the clamped state, the clamp portion is pressed against the cable (figures 3, 5-7).
Claim 2 Osawa discloses that each of the front plate portion and the rear plate portion has a recessed edge defining a recessed portion (fig. 11 at 66) which receives the cable in part (fig. 14 through 67); 
in each of the first member and the second member, the fixed portions have facing edges which face each other in the first direction, respectively (figures 14 & 15); 
in each of the first member and the second member, the recessed edge is contiguous to the facing edges (figures 14 & 15); and 
the clamp portion protrudes from the recessed edge of at least one of the front plate portion and the rear plate portion (fig. 7) in a plane perpendicular to the front-rear direction (figure 7 W into page).
	Claim 4 Osawa discloses that each of the front plate portion and the rear plate portion extends in a plane perpendicular to the front-rear direction (figures 3, 5-6).
Claim 5 Osawa discloses that each of the fixed portion extends in a plane parallel to the front-rear direction (figures 7, 14-15).
Claim 6 Osawa discloses that the first member and the second member have an identical shape with each other (figures 7, 12, & 14-15); and 
the first member and the second member are fixed to each other so that a combination thereof is rotation symmetry about an axis extending along the front-rear direction (figures 7, 14-15).
Claim 9 Osawa discloses a charging connector (10) having a body, wherein: the charging connector comprises the cable clamp as recited in claim 1, and the cable clamp is accommodated in the body (fig. 3).
Claim 8 Osawa discloses that the body has a main portion and a grip portion (13); 
the main portion accommodates an end of the cable when the charging connector is connected to the cable (fig. 3); 
the grip portion has a pair of end portions each of which is connected to the main portion (figure 2 near screws B); and 
the cable clamp is located in one of the end portions of the grip portion in part (figures 2 to 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al (US2012/0238130A1).
Osawa does not disclose that the fixed portions of the first and second member are attached using screws.
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to attach the fixed portions of Osawa using screws.
A motivation for using screws would be to allow for a more secure fit. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The other art cited shows cable clamps with first and second portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649